Citation Nr: 1737542	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back condition with probable L5 root irritation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an in-service injury to his left hand ring finger.

3.  Entitlement to service connection for erectile dysfunction as secondary to diabetes.

4.  Entitlement to service connection for low back condition with probable L5 root irritation.

5.  Entitlement to service connection for residuals of an in-service injury to his left hand ring finger.


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for low back condition with probable L5 root irritation and residuals of an injury to his left hand ring finger are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1979 rating decision denied service connection for a low back injury and left hand injury; the Veteran was notified in July 13, 1979 of the rating decision and of his appellate rights, but he did not initiate an appeal; new and material evidence was not submitted within one year of the decision.

2.  Evidence received since the June 1979 denial relates to unestablished facts necessary to substantiate the claims of service connection for a low back and left hand injuries and raises a reasonable possibility of substantiating the claims.

3.  Erectile dysfunction did not manifest in service and is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously denied claim for service connection for a low back injury.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for residuals of a left hand injury.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for an erectile dysfunction disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard April 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide the claimant with assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016).  The Veteran's service treatment records and military personnel records have been obtained. VA treatment records have also been obtained.  The Veteran was not afforded a VA examination for his erectile dysfunction.  Here, a current disability has been shown.  However, as there is no evidence of erectile dysfunction in service and no evidence which indicates that the Veteran's current erectile dysfunction may be associated with service or a service-connected disability; a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

I. Reopened Claims

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a low back injury and a left hand injury ring finger was denied in a June 1979 rating decision.  The RO determined that a causal nexus for the back injury was not established.  The RO also determined that a current left hand residual disability was not established.  The Veteran did not initiate an appeal of this decision.  New and material evidence was not received within a year of notice of the June 1979 rating determination and the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

The Veteran sought to reopen his claim in February 2013.  

Evidence associated with the file since the June 1979 determination includes the Veteran's April 2013 statement describing a back injury that occurred in 1965 with continuity of back pain thereafter, and a statement wherein he describes due to lack of blood circulation in his finger with a complaint that it still "aches today with extreme authorities."  The Veteran's current statements regarding continuity of back symptoms since the in-service back injury relate to causal nexus, which is a previously unestablished fact.  When considered with previous evidence of record, the Veteran's competent report of a back injury during service with continuity of symptoms thereafter (which are presumed credible), triggers VA's duty to assist and thus raises a reasonable possibility of substantiating the claim.  Therefore, it is material.  Likewise, when considered with previous evidence of record to include evidence of an in-service injury to his ring finger, the Veteran's competent report of current left hand symptoms (which are presumed credible) triggers VA's duty to assist and thus raises a reasonable possibility of substantiating the claim.  Therefore, it is material.  

For these reasons, reopening of the previously denied claims of service connection for a low back and left hand injuries are warranted.  The reopened claims are addressed further in the remand section.

II.  Service Connection 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran seeks service connection for erectile dysfunction as secondary to diabetes mellitus.  Service connection for diabetes mellitus was denied in an unappealed July 2013 rating decision.  As the Veteran is not service-connected for diabetes, secondary service connection for erectile dysfunction as due to diabetes mellitus is not warranted.  38 C.F.R. § 3.310.  However, the Board will consider whether service connection for erectile dysfunction is warranted under any other appropriate theory of entitlement.

Service treatment records show no evidence of complaints or a diagnosis of erectile dysfunction.  A November 1966 service separation examination shows a normal clinical evaluation.  VA treatment records show the Veteran began complaining of erectile dysfunction in March 2008.  In January 2016, the Veteran's wife submitted a statement contending that his "libido is less than acceptable" due to his past injuries or circumstances.  

Based on the record, service connection for erectile dysfunction is not warranted.  There is no evidence, to include lay testimony, of erectile dysfunction having onset in service.  The Veteran has not contended, nor is there any competent evidence of record, that his erectile dysfunction is otherwise related to service.  Finally, as noted, service connection for diabetes has not been established and therefore the Veteran cannot establish service connection for erectile dysfunction as secondary to diabetes.  There is no other basis upon which to grant service connection.

Accordingly, the preponderance of the evidence is against the claim.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received; the claim for service connection for a low back injury is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received; the claim for service connection for residuals of a left hand injury is reopened.  To that extent only, the appeal is granted.

Service connection for erectile dysfunction, to include as secondary to diabetes, is denied.


REMAND

The Veteran seeks to establish service connection for residuals of an injury in-service to his left hand ring finger and low back condition with probable L5 root irritation.  Additional development is necessary prior to appellate review of the claims.  

The Veteran reports that in 1965, while stationed in Schurnigen, Germany he suffered a back injury by lifting a 12 foot section of a 300 foot tower that his team was erecting on a site along the East German Border.  The Veteran reports that his back symptoms have continued on an intermittent basis since that injury, with partial relief from surgery in 1970.  The Veteran also makes mention of two motor vehicle accidents, including one in 1965 during which he claims to have experienced whiplash.

It has been established that the Veteran injured his left hand ring finger in October 1965 while in active service.  He reports that he lost blood circulation in his finger for several hours and symptoms continue to ache today.  In his April 2013 statement he reported that his finger was so swollen his ring had to be cut off by a jeweler.  In an August 2013 statement, he asserts that he has suffered nerve loss in his finger as a result of the injury.

The Veteran has not been afforded a VA examination in connection with his claims.  A VA examination is necessary as to ascertain the etiology and causation of the Veteran's claimed disabilities.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran at his current address and ask him to provide, or provide authorization for VA to obtain, medical records from healthcare providers who have treated him for his left finger and low back conditions.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the claims file any relevant VA treatment records.

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his claimed left ring finger and low back disabilities.  The entire claims file, and a copy of this Remand, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner is asked to respond to the following:

a) Does the Veteran currently suffer from an orthopedic and/or neurologic disability in his left hand ring finger which is at least likely as not (50 percent or greater probability) related to the documented October 1965 injury or some other incident in service?

The examiner is advised that the Veteran has asserted that at the time of injury, the circulation in his finger was cut off for hours and that it became so swollen that a ring on his finger had to be cut off by a jeweler.  

b) Is it at least as likely as not that the Veteran's current low back condition with probable L5 root irritation had onset in service, or is otherwise related to military service?

The examiner is advised that the Veteran is competent to report events he personally experienced in service as well as the onset and recurrence of his back symptoms.  Thus, the examiner is essentially asked to determine whether it at least as likely as not that the Veteran's current low back condition and clinical findings are consistent with: a) the nature of the reported in-service back injury (i.e. by lifting a 12 foot section of a 300 foot tower with pain thereafter) and b) the reported nature and severity of the low back pain that continued after service and necessitating surgery in 1970 as described in his April 2013 statement?

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, after completing any other necessary development, readjudicate the claims.  If the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


